Matter of Fauconier v Fauconier (2016 NY Slip Op 03737)





Matter of Fauconier v Fauconier


2016 NY Slip Op 03737


Decided on May 11, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 11, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

L. PRISCILLA HALL, J.P.
SHERI S. ROMAN
JEFFREY A. COHEN
FRANCESCA E. CONNOLLY, JJ.


2015-03814
 (Docket No. F-1485-00)

[*1]In the Matter of Delsa Fauconier, respondent, 
vCorey Fauconier, appellant.


Carol Kahn, New York, NY, for appellant.
Steven C. Bernstein, Brooklyn, NY, for respondent.
Appeal from an order of the Family Court, Richmond County (Arnold Lim, J.), dated April 23, 2015.  The order confirmed findings of fact of that court (Gregory L. Gliedman, S.M.), dated January 29, 2015, made after a hearing, finding that the father had willfully violated a support order of that court and recommending that he be incarcerated, and set a purge amount of $8,000.

DECISION & ORDER
Motion by the respondent to dismiss the appeal on the ground that the appellant has waived the right to appeal under the fugitive disentitlement doctrine.  By decision and order on motion of this Court dated January 7, 2016, the motion was held in abeyance and referred to the panel of Justices hearing the appeal for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, and upon the submission of the appeal, it is
ORDERED that the motion is granted; and it is further,
ORDERED that the appeal is dismissed, without costs or disbursements.
As the mother correctly asserts, the fugitive disentitlement doctrine precludes the father from maintaining this appeal, in light of the fact that the father is not presently available to obey a mandate of the Court in the event of an affirmance, under the circumstances presented (see Matter of Allain v Oriola-Allain, 123 AD3d 138; Matter of Shehatou v Louka, 118 AD3d 1357, 1358; Matter of Christie S. v Marqueo S., 106 AD3d 592; Wechsler v Wechsler, 45 AD3d 470, 473-
474; Matter of Joshua M. v Dimari N., 9 AD3d 617, 619; Matter of Skiff-Murray v Murray, 305 AD2d 751, 753).
HALL, J.P., ROMAN, COHEN and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court